SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

449
CA 12-01960
PRESENT: CENTRA, J.P., FAHEY, CARNI, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF WAYNE DAVIDSON,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

VILLAGE OF PENN YAN, MAYOR AND VILLAGE BOARD
OF TRUSTEES OF VILLAGE OF PENN YAN AND PENN
YAN FIRE DEPARTMENT, RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


WAYNE DAVIDSON, PETITIONER-APPELLANT PRO SE.

BOND, SCHOENECK & KING, PLLC, ROCHESTER (EDWARD P. HOURIHAN, JR., OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Yates County (Dennis
F. Bender, A.J.), entered July 18, 2012 in a proceeding pursuant to
CPLR article 78. The judgment, inter alia, dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Davidson v Village of Penn Yan
([appeal No. 1] ___ AD3d ___ [June 7, 2013]).




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court